Citation Nr: 0014275	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to May 1949.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied a claim for service 
connection for colon cancer.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran was shown to have been exposed to small doses 
of ionizing radiation during service, while participating in 
Operations Crossroads and Sandstone nuclear tests.  

3.  The veteran has been diagnosed with colon cancer, and has 
submitted medical evidence of a nexus or link between that 
colon cancer and his exposure to ionizing radiation during 
service.  

4.  The veteran's currently diagnosed colon cancer is not 
related to radiation exposure or to any other incident of 
military service.  



CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
and is not secondary to ionizing radiation exposure during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5106, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
colon cancer, secondary to exposure to ionizing radiation 
during service.  As a preliminary matter, the Board finds 
that his claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  

The Board is also satisfied that all relevant facts 
pertaining to this issue have been properly and sufficiently 
developed.  That evidence includes the veteran's service 
medical records, records of treatment following service, 
statements from treating physicians, statements received from 
medical experts, U.S. Naval Ship logs, a transcript of 
personal hearing testimony given at the RO before a Hearing 
Officer, and a statement provided by the Defense Special 
Weapons Agency.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
present appeal.  Therefore, the Board finds that VA's duty to 
assist the veteran with the development of the evidence has 
been met.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  The Board finds that no further 
action by VA is warranted to comply with its duty to assist 
under 38 U.S.C.A. §§ 5106 and 5107(a).  

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption for certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran any time after discharge from service.  See 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. §§ 3.309(d), 
3.311(b)(2) (1999).  If a claim is based on a disease other 
than one of those specified by statute and regulation, VA 
shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has provided competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4) (1999).  However, a 
presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (1999).  

The veteran contends, in substance, that, while serving 
onboard the 
U.S.S. Mt. McKinley and the U.S.S. Chilton in 1946 and 1948, 
he was exposed to ionizing radiation resulting from 
atmospheric nuclear tests conducted during Operations 
Crossroads and Sandstone.  He maintains that his diagnosed 
colon cancer is the result of such radiation exposure.  The 
Board notes that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5,98 Stat. 
2725, 2727-29 (1984), which provides for presumptive service 
connection, does not preclude establishing service connection 
on principles of direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the Board will 
consider the veteran's claim for service connection for colon 
cancer, claimed as secondary to exposure to ionizing 
radiation, on both a presumptive and a direct basis.  

The veteran's service medical records are negative for any 
indication of colon cancer.  Post-service clinical treatment 
records show that in April 1997 the veteran was found to have 
what was characterized as invasive adenocarcinoma in the 
colon.  Later in April 1997, he underwent a colon resection 
operation in an attempt to excise the colon cancer.  The 
clinical treatment records do not contain any medical opinion 
with respect to the etiology of the veteran's colon cancer.  

Information from the Defense Special Weapons Agency (DSWA) 
was received in September 1997.  This material indicates that 
the veteran participated in a resurvey mission onboard the 
U.S.S. Chilton following nuclear detonations during Operation 
Crossroads in 1946 and was also present onboard the U.S.S. 
Mt. McKinley at Operation Sandstone, an atmospheric nuclear 
test conducted in 1948.  According to the DSWA, a careful 
search of dosimetry data disclosed no record of radiation 
exposure for the veteran.  However, based on the available 
records, a scientific dose reconstruction indicated that the 
veteran would have received a probable dose of 0.1 rem gamma 
(upper bound of 0.2 rem gamma).  Further, DSWA indicated 
that, due to the distance of the veteran's unit from ground 
zero, he had "virtually no potential for exposure to neutron 
radiation."  In addition, a reconstruction report entitled 
Low Level Internal Dose Screen - Oceanic Tests (DNA-TR-88-
260), addressed the internal exposure of the veteran's unit 
based on unit activities.  According to DSWA, the application 
of the report's methodology to the colon indicated that the 
veteran's (50-year) committed dose equivalent was less than 
0.1 rem.  

After receiving the DSWA report of the veteran's radiation 
exposure during service, in February 1998, the material 
pertaining to that radiation exposure was forwarded to the 
director of the VA Compensation and Pension Service (CPS) in 
order to obtain a medical opinion regarding any possible link 
between the veteran's diagnosed colon cancer and his in-
service exposure to ionizing radiation.  At the time of his 
exposure to radiation, the veteran was 20 years of age.  His 
colon cancer developed some 49 years after that exposure.  In 
response to the request for a medical opinion, a letter dated 
in March 1998 was received from the Chief Public Health and 
Environmental Hazards Officer stating, in substance, that it 
was unlikely that the veteran's colon cancer was the result 
of exposure to radiation in service.  Based on the 
information regarding the veteran's levels of radiation 
exposure provided by DSWA and his medical history, the VA 
examining physician concluded that there was no reasonable 
possibility that it was as likely as not that the veteran's 
colon cancer was related to exposure to ionizing radiation.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in October 1998, and testified that he had 
not been exposed to radiation before entering service in 
1945, and that he served in the Navy as a machinist's mate.  
He indicated that he was present on the Bikini Atoll 
following the nuclear detonations during Operation Crossroads 
in 1947, and that he was onboard the 
U.S.S. Mt. McKinley during Operation Sandstone in 1948.  He 
testified that he worked in direct proximity to water 
evaporators onboard ship where water was being tested for 
radiation.  Further, the veteran testified that he attended a 
beer party on the atoll, swam in the surrounding waters, and 
generally walked about the atoll.  He indicated that he was 
not aware of having experienced any health problems while 
there.  

According to the veteran, he was later transferred to the 
U.S.S. Mt. McKinley, and participated in Operation Sandstone.  
The veteran indicated that he was on deck and witnessed three 
separate nuclear detonations at varying distances, but 
testified that he was not issued any protective clothing or 
other gear, aside from dark glasses.  During the atomic 
detonations, the veteran stated that a large number of the 
ship's crew was standing on deck in exposed positions 
watching the tests, and that he had never been advised to 
take cover or go below decks during the testing.  He stated 
that he felt the head and concussions from all three blasts.  
Likewise, the veteran testified that neither he nor the rest 
of the ship's crew were ever issued dosimetry or radiation 
detection badges.  Following the testing, the veteran 
testified that he felt no ill effects, and that he did not 
recall that any post-detonation precautions had been taken, 
such as taking showers or washing down the ship's decks.  The 
veteran also indicated that he had not been exposed to 
further radiation after Operation Sandstone, other than many 
X-rays.  

With respect to his colon cancer, the veteran testified that 
he had two tumors excised in April 1997.  He testified that, 
at the time of his cancer treatment, none of his treating 
physicians had suggested or offered opinions that the 
etiology of his colon cancer may have involved exposure to 
radiation during service.  He did indicate that he would 
attempt to obtain an opinion from one of his treating 
physicians, Dr. Ebbert, with respect to a possible nexus 
between radiation exposure in service and his colon cancer.  

In November 1998, a VA Form 21-4138 was received from the 
veteran.  On that form, a single typewritten sentence stated, 
in block letters:  "IN MY OPINION, IT IS AS LIKELY AS NOT 
THAT THIS VETERAN DEVELOPED COLON CANCER AS A RESULT OF 
EXPOSURE TO IONIZING RADIATION."  The form was signed by 
Larry P. Ebbert, M.D., and was dated in October 1998.  No 
further elaboration of that statement was offered at that 
time.  

Later in November 1998, an additional letter, also dated in 
October 1998, was received from Dr. Ebbert, in which he wrote 
that he had treated the veteran for colon cancer, and that 
the veteran had no family history of cancer.  Dr. Ebbert 
wrote that the veteran had no other factors that would seem 
to be predisposing to colon cancer; however, he noted that 
the veteran reported having a "significant radiation 
exposure during World War II the Bikini Islands while doing 
atomic tests."  
Dr. Ebbert acknowledged that colon cancer did not have a high 
degree of relationship to radiation exposure.  However, he 
offered, that in the absence of other predisposing factors in 
the veteran's family history, he thought that it was at least 
possible that the radiation was responsible for the 
development of cancer.  

Initially, the Board would point out that, regardless of 
whether the veteran was exposed to radiation in service as he 
contends, and as the material provided by DSWA shows, his 
diagnosed colon cancer is not listed among the enumerated 
diseases that are entitled to presumptive service connection 
for radiation-exposed veterans.  See 38 C.F.R. §§ 3.309(d), 
3.311(b).  However, the veteran has provided medical evidence 
in the form of statements submitted by Dr. Ebbert, which 
establishes a nexus between the diagnosed colon cancer and 
the veteran's exposure to ionizing radiation.  

As noted, Dr. Ebbert first offered the statement that it was 
at least as likely as not that the veteran's colon cancer was 
incurred as a result of exposure to radiation in service.  
That statement was followed by an explanatory letter also 
dated in October 1998 stating that, because the veteran had 
no other predisposing factors, such as a family history of 
cancer, he thought that "it was at least possible" that the 
veteran's colon cancer could have resulted from his exposure 
to ionizing radiation in service.  

However, the Board finds that the opinion received from the 
Chief Public Health and Environmental Hazards Officer in 
March 1998 is to be accorded greater weight.  See generally 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight given the evidence) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

Here, Dr. Ebbert merely offered a conclusory statement 
suggesting that the veteran's colon cancer was at least as 
likely as not caused by his exposure to radiation in service.  
The letter received subsequent to that statement only showed 
that Dr. Ebbert appeared to base that earlier conclusion on 
the veteran's self-reported history of the levels of 
radiation to which he was exposed, and on the absence of any 
family history of cancer.  Here, the Board observes that, 
while Dr. Ebbert appears to recognize that colon cancers are 
not typically associated with exposure to radiation, his 
opinion relating the colon cancer to radiation exposure was 
merely based upon the lack of a family history of cancer.  

Further, the Board observes that Dr. Ebbert's statement is 
qualified by its own terms.  The opinion was that it was at 
least possible or at least as likely as not that the 
veteran's colon cancer was incurred due to radiation 
exposure.  On the other hand, the medical opinion offered by 
the Chief of Public Health and Environmental Hazards Officer, 
is more definitive.  This opinion was to the effect that 
there was no reasonable possibility that the veteran's colon 
cancer was caused by the estimated level of radiation to 
which he was exposed.  In addition, Dr. Ebbert acknowledged 
in writing that colon cancer did not have a high degree of 
relationship to radiation exposure.

The basis for the Chief of Public Health opinion included 
that such estimates had been based on the best available data 
compiled and analyzed by the DSWA and other specialists in 
the field of clinical effects of radiation exposure.  The 
Board considers such opinion to have a higher degree of 
probative value than that offered by Dr. Ebbert, whose 
opinion was based on the veteran's inaccurately reported 
history of "significant" radiation exposure in service, and 
the mere absence of other predisposing factors in the family 
history.  

Further, as to the lay statements and testimony offered by 
the veteran, the Board observes that, as a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses and opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is competent to testify as to his participation 
in nuclear tests in service, including what he saw or felt, 
his statements and testimony to the effect that he suffers 
from colon cancer incurred as a result of ionizing radiation 
do not constitute medical evidence of service incurrence.  
Under the circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not in equipoise or evenly balanced.  
Therefore, the benefit-of-the-doubt rule is not for 
application, and the appeal must be denied.  


ORDER

Entitlement to service connection for colon cancer, claimed 
as secondary to exposure to ionizing radiation, is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

